Citation Nr: 0901056	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for mechanical low 
back pain.

2.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for instability of 
the right knee.

3.  Entitlement to an effective date prior to November 18, 
1997 for the grant of service connection for instability of 
the left knee.

4.  Entitlement to an effective date prior to November 18, 
1997 for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In September 2004, the Board denied the veteran's claims for 
earlier effective dates for the grant of service connection 
for the veteran's back and knee disabilities.  The veteran 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2007 Memorandum 
Decision, the Court set aside the September 2004 denial of 
the veteran's claims for earlier effective dates for his back 
and knee disabilities.


FINDINGS OF FACT

1.  Correspondence received at the RO on November 18, 1997, 
is the first indication that the veteran desired to reopen 
the claim of service connection for a back disorder and was 
therefore considered as an informal claim to reopen.

2.  The Board found in January 2001 that the veteran's claim 
of November 1997 constituted a new factual basis for the 
granting of entitlement to service connection for mechanical 
low back pain.

3.  The RO rating decision that implemented the January 2001 
Board decision assigned an effective date of November 18, 
1997, for the grant of service connection for mechanical low 
back pain based on the date of claim.

4.  By a rating decision dated in June 1996, the veteran was 
granted service connection for right knee chondromalacia and 
assigned a 10 percent disability evaluation effective January 
17, 1996.

5.  The grant of service connection for instability of the 
right knee arose from an informal claim for an increased 
rating for chondromalacia of the right knee, received at the 
RO on November 18, 1997.

6.  By a rating decision dated in June 1996, the veteran was 
granted service connection for left knee chondromalacia and 
assigned a 10 percent disability evaluation effective January 
17, 1996.

7.  The grant of service connection for instability of the 
left knee arose from an informal claim for an increased 
rating for chondromalacia of the left knee, received at the 
RO on November 18, 1997.

8.  In January 2005, the RO granted individual 
unemployability and assigned the correct effective date of 
November 18, 1997, the date of receipt of claim and the date 
the veteran met the schedular requirements for TDIU.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 18, 1997, for the 
grant of service connection for mechanical low back pain is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2008).

2.  An effective date earlier than November 18, 1997, for the 
grant of service connection for instability of the right knee 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

3.  An effective date earlier than November 18, 1997, for the 
grant of service connection for instability of the left knee 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

4.  The criteria for establishing an effective date prior to 
November 18, 1997 for the assignment of a TDIU rating have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008).

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104 (2008).

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r) (2008).

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  Upon 
request made in person or in writing, the Secretary shall 
furnish, free of expense, all such printed instructions and 
forms as may be necessary in establishing the claim.  38 
U.S.C.A. § 5102 (West 2002 & Supp. 2008).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2008).

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." Brannon v. West, 12 
Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2008).

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2008); see also 38 C.F.R. § 
3.155(a) (2008).

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2008).

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. § 
3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2008).

In its April 2007 Memorandum Decision the Court stated that 
in determining the effective dates of the veteran's claims 
for service connection for instability of the knees and the 
effective date of service connection for mechanical back 
pain, that VA must first make a determination as to the 
finality of an unappealed June 1996 rating decision.  The 
June 1996 rating decision granted the veteran service 
connection for bilateral chondromalacia of the knees and 
denied the veteran's claim for service connection for 
mechanical back pain.  While the veteran did not perfect an 
appeal with respect to the June 1996 decision, additional VA 
medical records discussing the veteran's back and knees were 
received by the RO in September 1996.  The Court stated that 
since this medical evidence was received within a year of the 
June 1996 rating decision, the VA must make a determination 
as to whether this evidence is new and material and, if so, 
the November 1996 rating decision should be reopened.  Since 
the finality issues had not been considered by the RO, the 
Board did not have jurisdiction to review those issues.  
Since the Court has indicated that the veteran's effective 
date claims regarding service connection for bilateral 
instability of the knees, and regarding service connection 
for mechanical back pain, were intertwined with the finality 
issues, the effective date claims were remanded to the RO by 
the Board in January 2008.

Effective date prior to November 18, 1997 for the grant of 
service connection for mechanical low back pain

The original claim for service connection for mechanical low 
back pain was received on January 17, 1996.  Service 
connection was denied by a rating decision dated in June 
1996.  The veteran was notified of the June 1996 decision and 
he subsequently filed a notice of disagreement in July 1996.  
Additional treatment reports were received from the VAMC in 
Durham.  The veteran's claim was considered in September 1996 
and he was provided a statement of the case dated in 
September 1996.  The RO noted that the veteran was informed 
that he must file his appeal within 60 days from the date of 
the September 12, 2006 statement of the case or within the 
remainder of the one year period from the date of the letter 
notifying him of the action that was appealed.  The RO found 
that since the veteran did not perfect the appeal, the 
decision became final.  In August 2008, the RO found that the 
VA treatment reports received in 1996 did not constitute new 
and material evidence as the treatment reports continued to 
show treatment for back pain but did not link the claimed 
disability to military service.  The RO concluded that based 
on a review of the cited evidence, new and material evidence 
was not received to reopen the June 1996 rating decision with 
respect to the claim of entitlement to service connection for 
mechanical low back pain. 

In November 1997, the veteran submitted a statement to the RO 
asserting that service connection was warranted for a low 
back disability.  The RO acknowledged that veteran's November 
1997 letter and essentially treated it as a new claim of 
service connection for a back disability.  As such, the RO 
sent correspondence to the veteran indicating that further 
development of the veteran's claim with regard to this issue 
was pending.

In a September 1998 rating decision, the RO denied the 
veteran's November 1997 informal claim of service connection 
for mechanical back pain.

In an October 1998 statement, the veteran requested 
reconsideration of his claim of service connection for a low 
back disability.  The RO construed the veteran's statement as 
a timely NOD to the September 1998 rating decision.  The RO 
issued a SOC as to this issue in March 1999.  The SOC noted 
that the veteran's claim was received in November 1997.

In April 1999, the veteran subsequently submitted a timely VA 
Form 9, substantive appeal to the March 1999 SOC.

The RO thereafter issued a Supplemental Statement of the Case 
(SSOC) in October 1999.  The SSOC noted the issue on appeal 
as that of service connection for mechanical back pain as 
secondary to bilateral knee chondromalacia.

In a decision promulgated in January 2001, the Board granted 
service connection for mechanical low back pain on a 
secondary basis.


In an April 2002 rating decision, the RO effectuated the 
grant service-connection for mechanical low back pain 
pursuant to the Board's January 2001 directives, and assigned 
an initial evaluation of 20 percent, effective from November 
18, 1997, the date on which the RO received the veteran's 
informal claim to reopen the issue of service connection for 
a back disability.

In a May 2002 NOD, the veteran disagreed with the effective 
date of November 18, 1997 for the assignment of the grant of 
service connection for the mechanical low back pain.

The assignment of November 18, 1997, as the effective date of 
the award of service connection for the mechanical low back 
pain reflects the application of 38 C.F.R. § 3.400(q), the VA 
regulation that controls the assignment of an effective date 
for an award of service connection based on receipt of new 
and material evidence following a prior final disallowance of 
an earlier claim.

The veteran filed an original claim for service connection 
for a back disability in January 1996.  That claim was denied 
by the RO in June 1996, and the denial became final after one 
year in the absence of a substantive appeal by the veteran. 
38 U.S.C.A. § 7105(b)(c); 38 C.F.R. § 20.1103; Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995).  The veteran does not 
argue that he did not receive notice of the June 1996 
decision, and the record shows that he was provided with a 
standard written notice of the denial of service connection 
and of his procedural and appellate rights.  However, as 
noted above, the Court remanded the issue in order to make a 
determination as to the finality of an unappealed June 1996 
rating decision as the Court found that the VA treatment 
records submitted in September 1996 should be considered as a 
claim for new and material evidence.  The RO found that the 
evidence did not constitute new and material evidence to 
reopen the claim.  Consequently, no benefits are payable on 
the basis of that claim.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.302(a) (2008).

Thereafter, submission of new and material evidence was 
necessary to reopen the claim.  The ultimate award of service 
connection for mechanical low back pain by the Board in 
January 2001 was based on a determination that the veteran 
had presented a new factual basis for the award of service 
connection, that of secondary to the service-connected knee 
disability.

Under the above-cited regulation, 38 C.F.R. § 3.400(q), where 
an award of service connection is based on receipt of new and 
material evidence that establishes a new factual basis, the 
effective date of the award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.

The Board has reviewed the record in its entirety, and has 
determined that there was no evidence submitted which would 
have constituted new and material evidence to reopen the 
claim received at any time during the period after the 
unappealed and final June 1996 rating decision but before the 
November 18, 1997 letter asserting increased back pain as a 
result of the service-connected knee disability.

As such, the Board finds that the earliest possible effective 
date for the grant of service connection for mechanical low 
back pain is November 18, 1997, the date on which the RO 
received the veteran's informal claim of service connection 
on a secondary basis; or, in the alternative, the date on 
which the veteran submitted new and material evidence 
sufficient to reopen the claim of service connection for a 
back disability.

Effective date prior to November 18, 1997 for the grant of 
service connection for instability of the right and left 
knees

In contrast to the RO's assignment of the November 18, 1997 
date of claim as the effective date for the grant of service 
connection for mechanical low back pain, the RO, assigned a 
March 21, 2002 effective date for the grants of service 
connection for the instability of the right and left knees, 
based on the date entitlement arose. The RO apparently 
determined that entitlement to this grant of service 
connection did not arise until findings of knee instability 
were documented at the March 21, 2002 VA orthopedic 
examination.

The Board disagreed with the RO's determination in a 
September 2004 decision.

The veteran was granted service connection for chondromalacia 
of the right and left knees in a June 1996 rating decision.  
The veteran was then assigned a 10 percent disability 
evaluation for each of his knees effective January 17, 1996.  
In his July 1996 NOD, the veteran did not specifically 
disagree with the initial ratings assigned for the grants of 
service connection for chondromalacia of the right and left 
knees.  

Then, in correspondence received at the RO on November 18, 
1997, the veteran indicated that his knee disability had 
worsened.  The RO apparently construed the veteran's 
correspondence as an informal claim for an increased rating 
for bilateral chondromalacia and thereafter issued a rating 
decision in September 1998 that denied an increased rating 
for chondromalacia of the right and left knees.  The veteran 
timely appealed that determination.

In support of his claim for increase, the veteran asserted 
that a separate grant of service connection was warranted for 
arthritis of the knees.

The RO eventually agreed, and issued a rating decision in 
April 2002 which awarded separate grants of service 
connection for instability of the right knee and instability 
of the left knee, both effective from March 21, 2002, the 
date on which the RO found the evidence to initially show 
instability of the knees.  In other words, the RO determined 
that entitlement to service connection for instability of the 
knees did not arise until objectively shown on examination.

The Board found that, with respect to this issue, entitlement 
to service connection for instability of the knees arose 
prior the March 21, 2002 VA examination.  In other words, 
just because instability was not objectively demonstrated 
until the March 2002 VA examination, did not necessarily mean 
the veteran did not have instability of the knees prior to 
that date, particularly since the veteran had complained of 
severe knee pain since the initial grant of service 
connection for the bilateral chondromalacia in 1996.

The Board found that, the effective date for the grants of 
service connection for the instability of the right and left 
knees should be the date of claim.  In this case, it is found 
that the grants of service connection for instability of the 
knees initially arose from the veteran's claim for an 
increased rating for the service-connected chondromalacia of 
the right and left knees, received at the RO on November 18, 
1997.

As noted above, the Court remanded this issue so that the RO 
could make a determination as to the finality of an 
unappealed June 1996 rating decision.  The Board notes that 
the veteran was granted service connection for his bilateral 
knee chondromalacia based on the evidence of record effective 
January 17, 1996, the date of claim.  As for the subsequent 
evidence submitted, i.e., the VA treatment records in 
September 1996, the Board notes that although the Court noted 
these records should be considered as a new and material 
evidence claim, the veteran had already been granted service 
connection and therefore any subsequent submission of 
treatment and/or medical records would be considered a claim 
for an increased rating.  In an August 2008 decision, the RO 
found that the VA treatment records submitted in September 
1996, did not constitute new and material evidence with 
respect to the claim of entitlement to an initial rating in 
excess of 10 percent for chondromalacia of the right and left 
knees.  The RO noted while the cited VA treatment records 
showed care for knee pain, the evidence did not show evidence 
of moderate subluxation or lateral instability of the knee 
which would have warranted a higher evaluation during that 
period.  The evidence merely demonstrated what the June 1996 
decision was premised on, painful motion.  

The Board notes that the regulations provide that an 
effective date of an award of service connection is the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2008).

The grants of service connection for the instability of the 
right and left knees should be the date of claim.  In this 
case, the Board finds that the grants of service connection 
for instability of the knees initially arose from the 
veteran's claim for an increased rating for the service-
connected chondromalacia of the right and left knees, 
received at the RO on November 18, 1997.  The criteria for an 
effective date of November 18, 1997, and not earlier, for the 
grant of service connection for instability of the right and 
left knee is appropriate.

II.  Entitlement to an effective date prior to November 18, 
1997 for the grant of TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));


(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2008).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran believes he was totally disabled due to his 
service connected disabilities prior to November 18, 1997.

The veteran's service connected disabilities include 
mechanical low back pain, evaluated as 20 percent disabling; 
arthritis of the right hip, evaluated as 10 percent 
disabling; arthritis of the left hip, evaluated as 10 percent 
disabling; chondromalacia of the right knee, evaluated as 10 
percent disabling; chondromalacia of the left knee, evaluated 
as 10 percent disabling; instability of the right knee, 
evaluated as 10 percent disabling; and instability of the 
left knee, evaluated as 10 percent disabling.  

The effective date of November 18, 1997 is the date of 
receipt of the veteran's informal claim for individual 
unemployability, later made formal by the submission of VA 
Form 21-8940 on August 3, 1998.  November 18, 1997 is also 
the date of grant of service connection for right and left 
knee instability and for mechanical low back pain, which made 
the veteran's combined service connected evaluation total 60 
percent.  Prior to November 18, 1997, the veteran's combined 
service connected disabilities totaled 40 percent, which did 
not meet the minimum qualifications for entitlement to TDIU.

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  The Board notes that the veteran was not 
granted service connection for mechanical low back pain or 
right and left knee instability until November 18, 1997.  The 
veteran filed a claim for TDIU on November 18, 1997. 

In connection with the veteran's initial claim for TDIU he 
submitted statements from his previous employers M.S. and 
M.W.A. dated in August 1998 M.W.A.  They noted that the 
veteran was unable to work due to his bilateral knee 
disability.  At a June 2003 VA examination, the examiner 
noted that the veteran was unable to work due to his service 
connected disabilities.

An effective date for the grant of unemployability benefits 
cannot precede the effective date of the grant of service 
connection for the disabilities on which the grant of 
unemployability was based.  In this case the RO assigned an 
effective date of November 18, 1997, the date of receipt of 
claim for the grant of unemployability benefits.  The Board 
concurs.

Accordingly, a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability prior to November 18, 1997, is not warranted; and, 
the appeal must be denied.  The evidence is not equipoise as 
to warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2008).



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008). Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's October and November 2002, and February 2004 notice 
letters described the evidence necessary to file a claim for 
an increased disability rating, service connection, and TDIU 
and met all of the requirements noted above; including 
informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issues of entitlement to an earlier 
effective date.  See VAOPGCPREC 8- 03; 69 Fed. Reg. 25180 
(2004).  To whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as earlier effective date 
claims, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluations assigned.  In February 2008, the 
veteran was provided notice of evidence necessary to file a 
claim for an earlier effective date.  As the appeal is being 
denied herein, any such issues are moot.


VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date. 38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 
& Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records, and VA examinations.


ORDER

Entitlement to an effective date prior to November 18, 1997, 
for the grant of service connection for mechanical low back 
pain is denied.

Entitlement to an effective date prior to November 18, 1997, 
for the grant of service connection for instability of the 
right knee is denied.

Entitlement to an effective date prior to November 18, 1997, 
for the grant of service connection for instability of the 
left knee is denied.

Entitlement to an effective date prior to November 18, 1997 
for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


